Citation Nr: 1045717	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1987, with prior active service of three years, seven months, and 
14 days.  The Veteran had service in the Republic of Vietnam and 
was awarded the Purple Heart Medal.  He died in October 2005.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

After the most recent statement of the case dated in March 2007, 
the appellant submitted additional medical evidence in connection 
with her claim for cause of the Veteran's death.  This evidence 
was not accompanied by a waiver of initial RO consideration.  
However, as the Board is granting the appellant's claim below, no 
remand for initial RO consideration is required.  38 C.F.R. 
§ 20.1304.

In this case, the Board observes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemia.  In order to avoid the unnecessary diversion of 
resources and the unnecessary issuance of denials in claims that 
may be granted when the planned new presumptions were made 
effective, on November 20, 2009, the Secretary directed the Board 
to stay action on all claims for service connection that could 
not be granted under current law but that potentially could be 
granted based on the planned new presumptions.  See Chairman's 
Memorandum No. 01-09-25.  This case was made subject to the stay, 
and the appellant was informed of this action by way of an April 
2010 letter.  

By way of an additional Chairman's Memorandum No. 01-10-37, the 
stay of claims affected by the new presumptions was lifted 
effective October 30, 2010.  In that Memorandum, it was noted 
that, on August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
the  presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation.  
The CRA waiting period for the regulation expired on October 30, 
2010, and accordingly, the stay of the adjudication of the 
affected claims was lifted effective October 30, 2010.  As such, 
the Board may proceed with a review of the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005, at age 61; the death 
certificate shows that the Veteran's death was due to coronary 
artery disease; no other significant conditions contributing to 
death but not resulting in the underlying cause were noted and an 
autopsy was not performed.  

2.  At the time of his death, the Veteran was service-connected 
for prostate cancer, evaluated as 20 percent disabling, 
degenerative joint disease of the cervical and thoracic spines 
with left shoulder impingement syndrome, evaluated as 10 percent 
disabling, low back pain with associated lumbosacral pain, 
evaluated as 10 percent disabling, gunshot wound right thigh, 
evaluated as 10 percent disabling, blepharitis, evaluated as 
noncompensable, hearing loss, evaluated as noncompensable, 
recurring fungal skin rash, evaluated as noncompensable, and 
erectile dysfunction associated with prostate cancer, evaluated 
as noncompensable.  The Veteran's combined evaluation was 40 
percent disabling from July 1, 2004.  

3.  The Veteran was exposed to a herbicide agent during active 
military service in the Republic of Vietnam.

4.  Coronary artery disease is shown to have been causally or 
etiologically related to, or to have played a role in producing 
or hastening the Veteran's death.

5.  The grant of entitlement to service connection for the cause 
of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 
renders moot the appellant's claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.303, 
3.307, 3.309, 3.312, (2010); 75 Fed. Reg. 53,202. 

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VCAA and its implementing 
regulations define VA's duties to notify and assist a claimant 
upon submission of a substantially complete application for 
benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Here, the Board grants service connection for the cause of the 
Veteran's death, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to notify 
and assist is required.
 
II.  Service connection.

In this case, the appellant seeks service connection for the 
cause of the Veteran's death.  She contends that exposure to 
Agent Orange caused diabetes mellitus which in turn contributed 
substantially or materially to the cause of his death from 
coronary artery disease.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability that 
made the Veteran "materially less capable" of resisting the 
effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).

In addition, the Board notes that certain disorders associated 
with herbicide agent (Agent Orange) exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 38 C.F.R. 
§§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.  On August 31, 
2010, the Secretary published in the Federal Register a final 
rule amending 38 C.F.R. § 3.309(e) to establish such 
presumptions.  75 Fed. Reg. 53,202.  This rule became effective 
October 30, 2010.

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In this case, VA records show that prior to the Veteran's death, 
the Veteran was service-connected for prostate cancer, evaluated 
as 20 percent disabling, degenerative joint disease of the 
cervical and thoracic spines with left shoulder impingement 
syndrome, evaluated as 10 percent disabling, low back pain with 
associated lumbosacral pain, evaluated as 10 percent disabling, 
gunshot wound right thigh, evaluated as 10 percent disabling, 
blepharitis, evaluated as noncompensable, hearing loss, evaluated 
as noncompensable, recurring fungal skin rash, evaluated as 
noncompensable, and erectile dysfunction associated with prostate 
cancer, evaluated as noncompensable.  The Veteran's combined 
evaluation was 40 percent disabling from July 1, 2004.  

The Veteran's death certificate shows that the Veteran died on 
October [redacted], 2005, at the age of 61.  The primary cause of death 
was noted to be coronary artery disease.  No other significant 
conditions contributing to death, but not resulting in the 
underlying cause were noted, and an autopsy was not performed.  

Although the appellant contends that the Veteran's death should 
be service-connected due to diabetes mellitus, the Board finds 
instead that service-connected is warranted on a presumptive 
basis under the newly effective presumption of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for ischemic heart disease.  
75 Fed. Reg. 53,202.  

Here, the Board notes that the Veteran's death certificate listed 
coronary artery disease as the primary cause of the Veteran's 
death.  In this regard, the Board notes that ischemia is defined 
as local anemia due to mechanical obstruction (mainly arterial 
narrowing or obstruction) of the blood supply.  Stedman's Medical 
Dictionary 924 (27th ed. 1999).  Myocardial ischemia is 
inadequate circulation of blood to the myocardium, usually as a 
result of coronary artery disease.  Id.  In other words, ischemic 
heart disease is a disease in which the heart is not getting 
enough blood and oxygen due to a condition such as coronary 
artery disease.   

Based on the foregoing, and giving the benefit of the doubt to 
the appellant, the Board finds that the new presumption of 
entitlement to service connection for cause of the Veteran's 
death due to ischemic heart disease, applies in this case.  The 
Board finds that the Veteran was exposed to Agent Orange in 
service and was diagnosed at death with a form of ischemic heart 
disease that was noted to be the primary cause of death.  Service 
connection for this condition is therefore warranted on a 
presumptive basis under 38 C.F.R. § 3.309(e).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, and found that there is such a state of equipoise of 
positive and negative evidence as to grant the appellant's claim.

III.  38 U.S.C.A. § 1318 claim.

The appellant submitted a claim for DIC benefits under 38 
U.S.C.A. § 1318 as an alternative theory of entitlement to 
service connection for the cause of the Veteran's death.  In 
light of the grant of benefits described above, the Board 
concludes that this aspect of the appellant's claim is rendered 
moot.  Entitlement under 38 C.F.R. § 1310 is the greater benefit, 
and it is granted in full.  Therefore, no additional benefit 
(monetary or otherwise) can be gained under 38 C.F.R. § 1318, nor 
does any controversy remain.  Accordingly, the appeal as to the 
claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed 
as moot.


ORDER

Service connection for cause of the Veteran's death is granted.

The appeal as to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


